The Court.
Action on a policy of insurance. The policy contained a clause that if the property insured should be sold or otherwise disposed of, so that all interest or liability on the part of the assured ceased, the insurance should immediately terminate. There was no evidence that the defendant had notice of the sale from Lachman to Nevis, or such notice as would put it on inquiry. When Lachman sold, the policy, as to him, was at an end. His equitable lien as vendor would not avail to keep the policy alive for the benefit of the plaintiff. *14The company made no contract by which the plaintiff could recover for the benefit of Nevis.
Judgment and order reversed, and cause remanded for a new trial.